


110 HRES 587 IH: Expressing the sense of the House of the

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 587
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2007
			Mr. Kildee (for
			 himself, Ms. Sutton,
			 Ms. Kaptur,
			 Ms. Schakowsky,
			 Mr. Sherman,
			 Mr. Michaud,
			 Mr. Jones of North Carolina,
			 Mr. Allen,
			 Mr. Grijalva,
			 Mr. Hare, Mr. Ellison, Ms.
			 Solis, Mr. Goode,
			 Mr. Visclosky,
			 Mr. Braley of Iowa,
			 Mr. Oberstar,
			 Ms. Woolsey,
			 Ms. Linda T. Sánchez of California,
			 Mr. Mollohan,
			 Mr. Kucinich,
			 Mr. Lipinski,
			 Mr. DeFazio,
			 Ms. Lee, Ms. Slaughter, Mr.
			 Ryan of Ohio, Mr. Filner,
			 Mr. Pallone, and
			 Mr. Cohen) submitted the following
			 resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Expressing the sense of the House of the
		  Representatives that legislation to renew or grant fast track trade negotiating
		  authority should not be considered by the House of Representatives in the 110th
		  Congress.
	
	
		Whereas fast track trade negotiating
			 authority provided by the Trade Act of 2002 expired on July 1, 2007;
		Whereas altering the name of fast track authority to
			 trade promotion authority in the Trade Act of 2002 was an
			 attempt to mischaracterize the use of this authority to conceal the harm unfair
			 trade policies have on hard-working Americans;
		Whereas the United States has entered into free trade
			 agreements under the recently expired fast track authority with Singapore,
			 Chile, Australia, Morocco, Bahrain, and Oman, as well as five Central American
			 countries—Costa Rica, El Salvador, Honduras, Nicaragua, and Guatemala—and the
			 Dominican Republic;
		Whereas the United States has signed free trade agreements
			 with Peru, Colombia, Panama, and South Korea under the recently expired Fast
			 Track legislation;
		Whereas the United States’ trade deficit in goods and
			 services has skyrocketed under the recently expired fast track authority from
			 $423,700,000,000 in 2002 to $758,500,000,000 in 2006—an increase of 79
			 percent;
		Whereas the United States lost 1,062,000 manufacturing
			 jobs from 2002 through 2006; and
		Whereas Congress has the constitutional authority and
			 responsibility to oversee the Nation’s trade policy: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that the House of Representatives should not consider
			 legislative proposals to grant fast track or any other form of
			 expedited trade negotiating authority during the 110th Congress.
		
